[Cite as Darby v. Caterino, 2012-Ohio-495.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97210




                                NOBLES C. DARBY, III
                                                       PLAINTIFF-APPELLANT

                                                 vs.

                      BARTHOLOMEW M. CATERINO
                                                       DEFENDANT-APPELLEE




                                              JUDGMENT:
                                               AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                     Case No. CV-729682

        BEFORE: Keough, J., S. Gallagher, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: February 9, 2012
FOR APPELLANT

Nobles C. Darby, III, pro se
5717 South Boulevard
Maple Heights, OH 44137

ATTORNEYS FOR APPELLEE

Alan M. Petrov
Mark D. Thompson
Gallagher Sharp
6th Floor Bulkley Building
1501 Euclid Avenue
Cleveland, OH 44115




KATHLEEN ANN KEOUGH, J.:

       {¶ 1} Plaintiff-appellant, Nobles C. Darby, III, appeals from the trial court’s

judgment granting the motion for summary judgment of defendant-appellee,

Bartholomew M. Caterino, on Darby’s claims of legal malpractice against Caterino. For

the reasons that follow, we affirm.

                                  I. Procedural History

       {¶ 2} Darby filed this legal malpractice action against Caterino on June 28, 2010.

 In his complaint, Darby alleged that Caterino, who represented Darby in an underlying

action against his former employer, AutoZone, Inc., negligently failed to file the

necessary motions to prevent the dismissal of his case against AutoZone and did not file a

timely appeal of the dismissal.
       {¶ 3} Darby and Caterino filed cross-motions for summary judgment. The trial

court subsequently granted Caterino’s motion and denied Darby’s motion; Darby now

appeals from that judgment.

                          II. Appellant’s Assignment of Error

       {¶ 4} On appeal, Darby does not present this court with an assignment of error as

required by App.R. 16(A)(3). Nevertheless, the inference to be drawn from the brief as a

whole is that Darby contends that the trial court erred in granting Caterino’s motion for

summary judgment. Although this court could summarily dismiss Darby’s appeal for

failure to comply with the appellate rules, see, e.g., State v. Peoples, 2d Dist. No.

2005CA20, 2006-Ohio-4162, 2006 WL 2336482, ¶ 24, in the interest of justice, we

construe Darby’s arguments as raising an assignment of error that the trial court erred in

granting Caterino’s motion for summary judgment on Darby’s legal malpractice claim.

                                III. Standard of Review

       {¶ 5} Appellate review of sumary judgments is de novo. Grafton v. Ohio Edison

Co., 77 Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). Pursuant to Civ.R. 56, summary

judgment is appropriate when: (1) there is no genuine issue of material fact, (2) the

moving party is entitled to judgment as a matter of law, and (3) after construing the

evidence most favorably for the party against whom the motion is made, reasonable

minds can reach only a conclusion that is adverse to the nonmoving party. Id.

       {¶ 6} The party moving for summary judgment bears the burden of showing that

there is no genuine issue of material fact and that it is entitled to judgment as a matter of
law. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996). Once the

moving party satisfies its burden, the nonmoving party “may not rest upon the mere

allegations or denials of the adverse party’s response, but by affidavit or as otherwise

provided in [Civ.R. 56(E)], must set forth specific facts showing that there is a genuine

issue for trial.” Mootispaw v. Eckstein, 76 Ohio St.3d 383, 385, 667 N.E.2d 1197

(1996).     Doubts must be resolved in favor of the nonmoving party.          Murphy v.

Reynoldsburg, 65 Ohio St.3d 356, 358-359, 604 N.E.2d 138 (1992).

                                     IV. Analysis

         {¶ 7} Upon de novo review, we concur with the trial court’s judgment granting

Caterino’s motion for summary judgment because there are no genuine issues of material

fact and reasonable minds could only conclude that Caterino is entitled to judgment as a

matter of law.

         {¶ 8} Documents submitted with Caterino’s motion for summary judgment

demonstrate that this case had its genesis in a pro se complaint filed by Darby on October

28, 2008, against AutoZone, Inc., and subsequently dismissed by the trial court on statute

of limitations grounds. Darby v. AutoZone, Cuyahoga C.P. No. CV-674627 (June 18,

2009).

         {¶ 9} In his pro se complaint, Darby alleged that he had experienced medical

problems in 2002 and 2003 caused by a stressful environment at AutoZone, and that

AutoZone was not responsive to his medical complaints, had engaged in retaliatory

conduct, and failed to provide appropriate accommodation for his religious belief. The
complaint alleged that Darby’s employment with AutoZone began in 1998 and ended in

2003.

        {¶ 10} In March 2009, AutoZone filed a Civ.R. 12(B)(6) motion to dismiss

Darby’s complaint in which it argued that the statute of limitations was a complete bar to

the complaint.    In response, appellee Caterino, who had been retained by Darby in

February of 2009, filed an amended complaint that asserted causes of action for

negligence, employer intentional tort, and religious discrimination.

        {¶ 11} On March 20, 2009, in response to the amended complaint, AutoZone filed

a second motion to dismiss and again argued that the statute of limitations barred all of

Darby’s claims. Specifically, AutoZone argued that Darby’s negligence and intentional

tort claims were barred by the two-year statute of limitations set forth in R.C. 2305.10,

and his religious discrimination claims was barred by the four-year statute of limitations

set forth in R.C. 2305.09(D). Caterino filed a brief in opposition to AutoZone’s motion

for summary judgment in which he argued that the statute of limitations should not apply.

        {¶ 12} The trial court granted AutoZone’s motion to dismisss. In its journal entry

granting the motion, the court stated:

        Giving plaintiff the benefit of the doubt, three causes of action have been
        alleged: negligence, employer intentional tort, and employment (religious)
        discrimination. Even if the longest limitations period of four years were
        applied to every one of these causes of action, plaintiff could not prevail
        against defendant’s motion to dismiss. According to plaintiff, he was
        employed “from April 1998 to an unknown date during 2003.” Even
        assuming plaintiff’s termination date had been December 31, 2003, the last
        day of 2003, the latest plaintiff could have filed his complaint without being
        time-barred was December 31, 2007. Plaintiff’s original complaint was
        filed in October of the following year.
Thus, the court concluded that even if the longest conceivable limitation period of four

years were applied to every one of Darby’s causes of action, and one assumed that

Darby’s last day of employment with AutoZone was December 31, 2003, the latest date

on which he could have timely filed his complaint was December 31, 2007. Because the

complaint was not filed until October 28, 2008, the trial court dismissed the case. This

action for legal malpractice against Caterino followed.

       {¶ 13} A claim for legal malpractice requires proof of the following elements: (1)

an attorney-client relationship giving rise to a duty; (2) a breach of that duty; and (3) a

causal connection between the conduct complained of and the resulting damage or loss.

See Vahila v. Hall, 77 Ohio St.3d 421, 674 N.E.2d 1164 (1997), citing Krahn v. Kinney,

43 Ohio St.3d 103, 538 N.E.2d 1058 (1989). The plaintiff’s failure to prove any one of

these elements entitles the defendant– attorney to summary judgment.          Woodrow v.

Heintschel, 194 Ohio App.3d 391, 2011-Ohio-1840, 956 N.E.2d 855, ¶ 17 (6th Dist.),

citing Green v. Barrett, 102 Ohio App.3d 525, 531-533, 657 N.E.2d 553 (8th Dist.1995).

       {¶ 14} Further, a plaintiff must set forth expert testimony to establish that an

attorney breached the duty of care owed to the plaintiff. Roberts v. Hutton, 152 Ohio

App.3d 412, 2003-Ohio-1650, 787 N.E.2d 1267, ¶ 55 (10th Dist.). The only exception to

this requirement is when the alleged breach of care is so obvious that it can be determined

from the ordinary knowledge and experience of laymen. State v. Buell, 22 Ohio St.3d

124, 489 N.E.2d 795 (1986). An affidavit from the defendant–attorney is sufficient to

support summary judgment absent an opposing affidavit from a qualified expert witness
for the plaintiff. Hoffman v. Davidson, 31 Ohio St.3d 60, 62, 508 N.E.2d 958 (1987).

       {¶ 15} In both his motion for summary judgment and his brief in opposition to

Caterino’s motion for summary judgment, Darby failed to demonstrate a breach of

Caterino’s duty or a causal connection between that duty and the trial court’s dismissal of

his complaint against AutoZone. He did not set forth any expert testimony, or produce

any evidence demonstrating that Caterino could have avoided the inevitable application of

the statute of limitations to his claims, claims that were already time-barred before Darby

filed his pro se complaint and before he retained Caterino as counsel. In short, Darby did

not produce evidence demonstrating how Caterino could have won a case that was

already lost when it was filed.

       {¶ 16} In contrast, Caterino’s affidavit established that he satisfied the requisite

standard of care and thus provided a sufficient basis for summary judgment. Further,

Caterino presented authenticated documents from the AutoZone case demonstrating that

Darby’s claims against AutoZone expired at the latest some ten months before Darby

filed his pro se complaint and more than a year before he retained Caterino to represent

him, and that the complaint was dismissed by order of the court on statute of limitations

grounds.

       {¶ 17} In light of this unrebutted evidence, the trial court did not err in granting

summary judgment to Caterino. Appellant’s assignment of error is therefore overruled.

       Affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

SEAN C. GALLAGHER, P.J., and
KENNETH A. ROCCO, J., CONCUR